In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1638V
                                          UNPUBLISHED


    MICHAEL POWELL, As Executor and                             Chief Special Master Corcoran
    Fiduciary of the Estate of VIRGINIA
    POWELL,                                                     Filed: November 5, 2020

                           Petitioner,                          Special Processing Unit (SPU); Joint
    v.                                                          Stipulation on Damages; Influenza
                                                                (Flu) Vaccine; Guillain-Barre
    SECRETARY OF HEALTH AND                                     Syndrome (GBS)
    HUMAN SERVICES,

                          Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION ON JOINT STIPULATION1

       On October 24, 2018, Virginia Powell2 filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.3 (the
“Vaccine Act”). Petitioner alleges that Ms. Powell suffered from Guillain-Barré Syndrome
(“GBS”) as a result of receiving a flu vaccine and suffered the residual effects of this injury
for more than six months.4 Petition at 1, 3; Stipulation, filed at November 4, 2020, ¶¶ 4,
6. “Respondent denies that Ms. Powell sustained a GBS Table Injury within the time
period set forth in the Table; denies that the flu vaccine caused Ms. Powell to suffer GBS,
1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 Ms. Powell originally filed the petition on October 24, 2018, through her attorney. After her subsequent
death on February 28, 2019, her son, Michael Powell, was named executor of her estate and was
substituted as petitioner, on behalf of Ms. Powell’s estate on August 20, 2019.
3
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
4
    The petition does not allege that Ms. Powell’s death was a result of her alleged vaccine injury.
or any other injury, or her death; and further denies that Ms. Powell experienced the
residual effects of her alleged injury for more than six months.” Stipulation at ¶ 6.

       Nevertheless, on November 4, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $100,000.00, in the form of a check payable to Petitioner, as
        legal representative of the estate of Virginia Powell. Stipulation at ¶ 8. This
        amount represents compensation for all items of damages that would be available
        under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.5

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2